


110 HR 3742 IH: To amend the Internal Revenue Code of 1986 to make

U.S. House of Representatives
2007-10-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3742
		IN THE HOUSE OF REPRESENTATIVES
		
			October 3, 2007
			Mr. Walz of Minnesota
			 (for himself, Mr. Ramstad,
			 Mr. Bishop of New York,
			 Mr. Ellison,
			 Mr. Rodriguez,
			 Mr. Oberstar,
			 Ms. Sutton,
			 Mr. Cohen,
			 Mr. Hall of New York,
			 Mr. Patrick J. Murphy of Pennsylvania,
			 Mr. Hare, and
			 Ms. Eshoo) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to make
		  permanent the use of qualified mortgage bonds to finance residences for
		  veterans without regard to the first-time homebuyer
		  requirement.
	
	
		1.Permanent extension of use of
			 qualified mortgage bonds to finance residences for veterans without regard to
			 first-time homebuyer requirementSubparagraph (D) of section 143(d)(2) of the
			 Internal Revenue Code of 1986 is amended by striking and before January
			 1, 2008.
		
